DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 6, 2022.  This action is made final.
Claims 1-20 are amended.  Claims 1-20 are pending for examination.  Claims 1, 10, and 16 are independent claims.

Drawings
Acknowledgment is made of amended drawings received on July 6, 2022.
Applicant’s Amendment corrects the previous objection.  The previous objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 4 recites the limitation “the limited operational access allowing access to the one or more notifications generated by one or more predefined applications operating on the one or more processors only when the electronic device is closed” in the claimed method.  The specification does not describe notifications “only” being accessible when the device is closed, supporting a finding that the Applicant lacked possession of the claimed limitation.  Although the specification describes presenting notifications when the device is closed, nothing in the original disclosure reasonably indicates possession of the requirement that notifications be accessible only when the device is closed.  Dependent Claim 5 incorporates the deficiency.
Claims 10-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claim 10 recites the limitations “when the at least one image sufficiently corresponds to the one or more predefined reference images and the one or more images fail to comprise the depiction of the predefined mien expressed by the object, permitting peek access allowing content of a notification to be seen while the electronic device is in the closed position while precluding interaction with interactive elements of the notification” and “when the at least one image sufficiently corresponds to the one or more predefined reference images and the one or more images comprise the depiction of the predefined mien expressed by the object, permitting interaction with the interactive elements of the notification while the electronic device is in the closed position” in the claimed method.  The specification does not reasonably indicate possession of “permitting peek access allowing content of a notification to be seen while the electronic device is in the closed position while precluding interaction with interactive elements of the notification” as claimed as the discussion of a “peek” access in the disclosure (Specification, para. 153) provides no discussion of precluding interaction with interactive elements of a notification and the discussions of interactive elements of a notification (id., paras. 155, 165, and 166) do not describe precluding interaction with displayed interactive elements.  Contrary to the present claim language, the disclosures at issue appear to describe a peek feature that allows access to an expanded notification revealing additional notification information and providing access to interactive elements.  Dependent Claims 11-15 incorporate the deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindsay et al., U.S. Patent Application 2020/0238952 A1 (published Jul. 30, 2020) (hereinafter “Lindsay”).
Lindsay discloses a method in an electronic device (e.g., Lindsay, Abstract, describing methods, systems, and devices to protect a vehicle or other secured asset through the use of biometrics and personal security rules), the method comprising:
Capturing, with an imager, at least one image of an object (e.g., id., para. 95 and Fig. 2, describing and illustrating a block diagram of a security method in which a facial recognition system has associated hardware and software for implementing personal rules for authorized users responsive to cover cues made with facial expressions or gestures, the method comprising activating cameras and obtaining a sequence of photographs or video frames of a person that approaches a security sentinel; para. 97 and Fig. 3, describing and illustrating a block diagram of a security system involving facial recognition and personal rules in which an I/O system 78 can receive information from any kind of cameras; and para. 120 and Fig. 10, describing and illustrating embodiments in which a security system involves a cell phone having a camera);
Comparing, with one or more processors, the at least one image with one or more predefined reference images (see, e.g., id., para. 95 and Fig. 2, describing and illustrating the security method as comprising making measurements to determine facial data of the person and comparing the measurements to data for authorized users to determine if the person is an authorized user; para. 97 and Fig. 3, describing and illustrating the security system comprising a central processor; and paras. 15, 29, and 39, indicating embodiments in which received and stored images are compared to identify authorized users);
Determining, with the one or more processors by comparing the at least one image with the one or more predefined reference images, whether the at least one image comprises a depiction of a mien expressed by the object (see, e.g., id., paras. 95 and 96 and Fig. 2, describing and illustrating the security method as comprising determining if personal rules have been entered into the system for an authorized user seeking to obtain access to an asset and implementing personal rules for lone user scenarios, non-duress scenarios, and duress scenarios, with embodiments of the scenarios involving evaluating a cover cue such as a predetermined facial expression; para. 91, describing personal rules as allowing for user selection of additional cues through the facial recognition system that allow the user to control when the security system provides full access to the asset, limited access to the asset, deceptive access to the asset, denied access, and other options; and para. 97, describing the security system as providing embodiments in which a unique facial expression or series of expressions is used to determine a level of access); and
When the at least one image sufficiently corresponds to the one or more predefined reference images, authenticating, by the one or more processors, the object as an authorized user of the electronic device (see, e.g., id., para. 95 and Fig. 2, describing and illustrating the security method as comprising comparing the measurements of the sequence of photographs or video frames to data for authorized users to determine if the person is an authorized user; and paras. 15, 29, and 39, indicating embodiments in which received and stored images are compared to identify authorized users); and
When the object is authenticated as the authorized user of the electronic device and the at least one image fails to comprise the depiction of the mien expressed by the object, granting, by the one or more processors, limited operational access to features, applications, or data of the electronic device (see, e.g., id., para. 97, describing embodiments in which a unique facial expression or series of expressions is required for the user to be granted full access to the asset and when the unique expressions are absent a lesser level of access is provided; and para. 30, describing an embodiment in which the user is granted limited or full access based on whether the user squints while smiling to carry out a requested facial expression; para. 60, describing an embodiment in which feigned or limited access to a phone is provided if a facial expression lacks a required smile; and para. 123 and Fig. 11, describing and illustrating an administrative interface for a security management system for defining security rules for a secure electronic account and illustrating selections for providing deceptive access [a form of limited access] to an asset if a facial gesture cue is absent); or
When the object is authenticated as the authorized user of the electronic device and the at least one image comprises the depiction of the mien expressed by the object, granting, by the one or more processors, full operational access to the features, the applications, or the data of the electronic device (see, e.g., id., para. 97, describing embodiments in which a unique facial expression or series of expressions is required for the user to be granted full access to the asset; para. 40, describing embodiments in which full access is only provided if a covert cue such as a specific facial expression is provided during or near the time of authentication; para. 60, describing an embodiment in which full access to a phone requires a full smile; and para. 59, indicating full access comprises access to all functions and apps of a device);
The limited operational access allowing access to one or more notifications generated by one or more predefined applications operating on the one or more processors and precluding access to interactive application portals of the one or more predefined applications operating on the one or more processors (see, e.g., id., para. 59, describing embodiments in which personal rules allow one of several security states of a phone to be selected based on facial expressions or a series of facial expressions and describing embodiments in which prohibited apps respond with feigned failure [representing notifications by applications while precluding access to interactive portals of the applications]; para. 60, describing an embodiment in which accessing a phone by a user with a facial expression lacking a smile, rather than a full smile as required by the user’s personal rules for normal full access to the phone, leads to the phone providing only feigned or limited access including preventing opening of a bank app with an account closed error [a notification while precluding interactive portal access]; and para. 145, describing examples in which certain apps of a phone are limited or feigned apps are provided that do not work but bring up a screen similar to a functioning app.  Note that various types of displayed information associated with an application can be viewed as representing notifications generated by one or more applications and that various types of failed or limited access can be viewed as comprising precluding access to interactive application portals of one or more applications.  See the Response to Arguments section below).

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Ent et al., U.S. Patent Application 2018/0130447 A1 (published May 10, 2018) (hereinafter “Ent”).
Lindsay teaches the method of Claim 1 as discussed above but is silent regarding the method, the electronic device comprising a first device housing separated by a hinge from a second device housing, wherein the one or more notifications are accessible when the first device housing is rotated relative to the second device housing to a closed position.
Ent teaches a method in an electronic device (e.g., Ent, Abstract and para. 1, describing a method and device comprising a display unit and describing methods for managing presentation of content on different viewing regions), the electronic device comprising a first device housing separated by a hinge from a second device housing (see, e.g., id., Abstract, describing embodiments of the device in which a flexible display is folded about an edge of a display unit; paras. 7 and 11, describing an electronic device including a display unit having front and back surfaces, the display unit comprising a flexible display layer having primary and secondary viewing regions formed as a monolithic structure such that a primary viewing region is mounted on the front surface of the display unit, a secondary viewing region is folded about at least an edge of the display unit, and different first and second content is displayed on the primary and secondary viewing regions; para. 12, describing embodiments in which units of the device are attached through a hinge; and paras. 53 and 55 and Figs. 3A and 3B, describing and illustrating a device having a display unit and a main body unit in which the display unit includes a front side and a rear side such that the display unit can be rotated relative to the main body unit), wherein the one or more notifications are accessible when the first device housing is rotated relative to the second device housing to a closed position (see, e.g., id., para. 55 and Fig. 3B, describing and illustrating embodiments in which the display unit is rotated to a closed position such that the front side is closed against the main body unit and describing embodiments in which in the closed position the electronic device enters a certain mode such as a notifications mode in which a rear viewing region displays notifications content).
Lindsay and Ent are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods related to interfaces in an electronic device and with teachings directed toward notifications.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay and Ent and implement a method in which an electronic device comprises a first device housing separated by a hinge from a second device housing and in which one or more notifications are accessible when the first device housing is rotated relative to the second device housing to a closed position in order to provide information at a user interface that is useful in the context of different physical modes of a foldable device (see, e.g., Ent, paras. 2-6; and in view of the value of notification modes well known in the art).  

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Ent and in further view of Jung et al., U.S. Patent Application 2020/0177714 A1 (published Jun. 4, 2020) (hereinafter “Jung”).
Lindsay as modified by Ent teaches the method of Claim 2 as discussed above and further teaches the method wherein specific content is only accessible when the first device housing is rotated relative to the second device housing to an axially displaced open position (see, e.g., Ent, para. 55 and Fig. 3B, describing embodiments in which, when the display unit of the electronic device is closed, the electronic device enters a certain mode such as a notifications mode and the primary viewing region of the display unit is turned off or rendered inactive and describing examples in which the rear viewing region displays notifications content or the edge viewing region displays various types of notifications; para. 83, describing embodiments in which a mode of operation is such that all notifications are routed to the secondary or edge viewing region while the primary viewing region never receives notifications; and paras. 11-13, describing embodiments in which different first and second content is displayed on the primary and secondary viewing regions respectively).
However, Lindsay as modified by Ent appears to be silent regarding the method wherein interactive application portals are only accessible when the first device housing is rotated relative to the second device housing to an axially displaced open position.
Jung teaches a method (e.g., Jung, Abstract and para. 1, describing an electronic device including a foldable housing including a first housing structure and a second housing structure foldably connected to the first housing structure and describing an operating method of the electronic device) wherein interactive application portals are only accessible when a first device housing is rotated relative to a second device housing to an axially displaced open position (see, e.g., id., para. 70 and Figs. 3A and 3D, describing and illustrating the electronic device operating in an unfolded state or in a folded state depending on a user’s intention and describing embodiments in which in the unfolded state the electronic device outputs screens of various applications, such as word processors, media players, or the like on a first display and in the folded state the electronic device outputs simpler information, such as notifications, on the second display [representing embodiments in which application portals are only accessible in an open position at least in the sense of full application access]).
Jung is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods in the context of an electronic devices comprising rotatable device housings and with teachings directed toward application portals.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Ent, and Jung and implement a method in which application portals are only accessible when a first device housing is rotated relative to a second device housing to an axially displaced open position in order to provide information at a foldable device that is more relevant to a user’s intention (see, e.g., Jung, paras. 3-12; and in view of the value of context specific information presentation well known in the art).  

Claim is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Ent and in further view of Sharifi et al., U.S. Patent Application 2017/0126609 A1 (published May 4, 2017) (hereinafter “Sharifi”).
Lindsey teaches the method of Claim 1 and Lindsay as modified by Ent teaches the method of Claim 2 as discussed above.  The same rationale of rejection provided above is applicable.  Lindsay as modified by Ent further teaches the method, the electronic device comprising: a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position; an exterior display disposed on an exterior side of the first device housing such that the exterior display is visible and exposed when the electronic device is in the closed position; and an interior display that is concealed when the electronic device is in the closed position and revealed when the electronic device is in the axially displaced open position (see, e.g., Ent, paras. 7 and 11, describing the display unit of the electronic device as comprising a flexible display layer having primary and secondary viewing regions such that the primary viewing region is mounted on the front surface of the display unit, the secondary viewing region is folded about at least an edge of the display unit, and different first and second content is displayed on the primary and secondary viewing regions; para. 12, describing embodiments in which units of the device are attached through a hinge; and paras. 53 and 55 and Figs. 3A and 3B, describing and illustrating a device having a display unit and a main body unit in which the display unit includes a front side and a rear side such that the display unit can be rotated relative to the main body unit and describing and illustrating rotation of the display unit to a closed position and illustrating, in the closed position, the primary viewing region concealed within the folded electronic device while the secondary viewing region is visible and exposed); wherein the one or more notifications are represented by one or more user actuation targets presented on the exterior display when the electronic device is closed (see, e.g., id., para. 55 and Fig. 3B, describing and illustrating embodiments in which the display unit is rotated to a closed position and describing embodiments in which in the closed position the electronic device enters a certain mode such as a notifications mode in which a rear viewing region displays notifications content); the limited operational access allowing access to the one or more notifications generated by one or more predefined applications operating on the one or more processors only when the electronic device is closed (see, e.g., id., para. 55, describing embodiments in which in the closed position the electronic device enters a notifications mode in which the primary viewing region of the display unit is turned off or rendered inactive and the rear viewing region displays notifications content or the edge viewing region displays various types of notifications).
However, Lindsay as modified by Ent is silent regarding notifications represented by one or more user actuation targets and regarding allowing access to the one or more notifications after user interaction expanding at least one user actuation target to reveal content of at least one notification corresponding to the at least one user actuation target.
Sharifi teaches a method (e.g., Sharifi, Abstract, describing methods including generating a bundle notification graphical element) wherein one or more notifications are represented by one or more user actuation targets presented on a display and access to the notifications is allowed after user interaction expanding at least one user actuation target to reveal content of at least one notification corresponding to at least one user actuation target (see, e.g., id., para. 86 and Fig. 4, describing and illustrating a user interface in which a user may expand a bundle notification graphical element so as to view a set of singular notification graphical elements that are collectively represented as the bundle notification graphical element and describing embodiments in which the user provides a user input at a presence-sensitive display to expand the bundle notification graphical element; and paras. 41, 56, 116, indicating embodiments comprising multiple bundle notification graphical elements).
Sharifi is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods comprising display of notifications and with teachings directed toward content access.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Ent, and Sharifi and implement a method in which one or more notifications are represented by one or more user actuation targets presented on a display and access to the one or more notifications is allowed after user interaction expanding at least one user actuation target to reveal content of at least one notification corresponding to at least one user actuation target in order to provide organized information that is more useful to or more easily accessed by a user (see, e.g., Sharifi, paras. 1 and 8; and in view of the value of hierarchical information presentation well known in the art).  

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Ent and Sharifi and in further view of Falardeau et al., U.S. Patent Application 2021/0049249 A1 (published Feb. 18, 2021) (hereinafter “Falardeau”).
Regarding Claim 5, Lindsey as modified by Ent and Sharifi teaches the method of Claim 4 as discussed above and further teaches the method wherein accessing data occurs in response to user interaction with at least one user actuation target corresponding to at least one notification for at least a predetermined amount of time (see, e.g., Sharifi, para. 86 and Fig. 4, describing and illustrating a user interface in which a user expands a bundle notification graphical element so as to view a represented set of singular notification graphical elements and describing embodiments in which the user provides a user input at a presence-sensitive display such as a long tap [representing a user interaction for at least a predetermined amount of time] to expand the bundle notification graphical element).
However, Lindsay as modified by Ent and Sharifi is silent regarding the capturing the at least one image of the object and the comparing the at least one image with the one or more predefined reference images occurring in response to the user interaction.
Falardeau teaches a method (e.g., Falardeau, Abstract, describing a method and system that provide ongoing authentication through processing of data that includes biometric data such as face recognition) wherein capturing at least one image of an object and comparing the at least one image with one or more predefined reference images occurs in response to user interaction to access data (see, e.g., id., para. 45, describing embodiments in which authentication processes are event driven such that authentication processes are performed responsive to a trigger or trigger event and describing examples in which a trigger is an attempt to access different protected systems, subsystems, and/or data; para. 47, describing embodiments in which subsequent and/or repeated authentications are in response to a change in condition associated with and/or detected by an accessed device or system as an event trigger such as opening a new window of an application or display; para. 46, 59, 79, 80, and 84, describing embodiments in which an authentication system is configured to process received biometric data for face recognition [comprising image comparison in some form] to authenticate and allow access to a user).
Falardeau is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods comprising authentication of users and with teachings directed toward facial recognition.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Ent, Sharifi, and Falardeau and implement a method in which capturing at least one image of an object and comparing the at least one image with one or more predefined reference images occurs in response to user interaction with at least one user actuation target corresponding to at least one notification for at least a predetermined amount of time in order to provide more secure ongoing access to systems based on biometric information (see, e.g., Falardeau, paras. 2-6; and in view of the value of trigger- based authentication well known in the art).  
Regarding Claim 9, Lindsey as modified by Ent and Sharifi and as further modified by Falardeau teaches a method corresponding to the method of Claim 5.  Noting that capturing the at least one image of the object and the comparing the at least one image with the one or more predefined reference images corresponds to determining whether the at least one image comprises the depiction of the mien expressed by the object, the same rationale of rejection provided above is applicable.  Lindsey as modified by Ent and Sharifi and as further modified by Falardeau further teaches the method wherein the determining is triggered by a finger touching the exterior display for at least a predetermined amount of time (see, e.g., Sharifi, para. 86, describing embodiments in which the user provides a user input at a presence-sensitive display such as a long tap [representing a touch for at least a predetermined amount of time] to expand the bundle notification graphical element; and para. 87, indicating touch inputs provided by a finger.  One of ordinary skill in the art would have been motivated to implement a determination triggered by a finger touching the exterior display for at least a predetermined amount of time under the same rationale as provided in the discussion of Claim 5 above).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Jung and Falardeau.
Regarding Claim 6, Lindsay teaches the method of Claim 1 as discussed above but is silent regarding the method, the electronic device comprising a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position, wherein data is accessed when the electronic device is in the axially displaced open position and in response to user input interacting with an interactive application portal of the interactive application portals.
Jung teaches a method in an electronic device (e.g., Jung, Abstract and para. 1, describing an electronic device including a foldable housing including a first housing structure and a second housing structure foldably connected to the first housing structure and describing an operating method of the electronic device), the electronic device comprising a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position (see, e.g., id., paras. 60 and 61 and Figs. 3A-3D, describing and illustrating an electronic device that includes a foldable housing, a first display, and a second display and describing embodiments in which the foldable housing includes a first housing and a second housing which are connected to each other by at least one connecting member implemented as a hinge; and paras. 62 and 3A, describing and illustrating arrangement of the electronic device such that when unfolded the angle between the first housing and the second housing may be 180 degrees and describing embodiments in which an unfolded state of the electronic device is defined as the angle between the first housing and the second housing equal to or greater than a predetermined angle), wherein data is accessed when the electronic device is in the axially displaced open position and in response to user input interacting with an interactive application portal of the interactive application portals (see, e.g., id., para. 70 and Fig. 3A, describing and illustrating the electronic device operating in an unfolded state or in a folded state depending on a user’s intention and describing embodiments in which in the unfolded state the electronic device outputs screens of various applications, such as word processors, media players, or the like on a first display [indicating interaction and data access at the first display in some form]).
A discussion of Jung as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay and Jung and implement a method in which an electronic device comprises a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position and in which data is accessed when the electronic device is in the axially displaced open position and in response to user input interacting with an interactive application portal of the interactive application portals in order to provide information and functionality at a user interface that is useful in the context of different physical modes of a foldable device (see, e.g., Jung, paras. 3-12; and in view of the value of context specific information presentation well known in the art).  
However, Lindsay as modified by Jung is silent regarding the determining whether the at least one image comprises the depiction of the mien expressed by the object occurs in response to user input interacting with an interactive application portal.
Falardeau teaches a method (e.g., Falardeau, Abstract, describing a method and system that provide ongoing authentication through processing of data that includes biometric data such as face recognition) wherein determining whether at least one image comprises a depiction of a mien of an object occurs in response to user input interacting with an interactive application portal (see, e.g., id., para. 45, describing embodiments in which authentication processes are event driven such that authentication processes are performed responsive to a trigger or trigger event and describing examples in which a trigger is an attempt to access different protected systems, subsystems, and/or data; para. 47, describing embodiments in which subsequent and/or repeated authentications are in response to a change in condition associated with and/or detected by an accessed device or system as an event trigger such as opening a new window of an application or display; para. 46, 59, 79, 80, and 84, describing embodiments in which an authentication system is configured to process received biometric data for face recognition [comprising determining whether an image comprises depiction of a mien of an object in some form] to authenticate and allow access to a user).
A discussion of Falardeau as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Jung, and Falardeau and implement a method in which determining whether at least one image comprises depiction of a mien expressed by an object occurs in response to user input interacting with an interactive application portal of the application portals in order to provide more secure ongoing access to systems based on biometric information (see, e.g., Falardeau, paras. 2-6; and in view of the value of trigger- based authentication well known in the art).  
Regarding Claim 7, Lindsay teaches the method of Claim 1 as discussed above but is silent regarding the method, the electronic device comprising a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position, wherein data is accessed while the electronic device is in the closed position.
Jung teaches a method in an electronic device (e.g., Jung, Abstract and para. 1, describing an electronic device including a foldable housing including a first housing structure and a second housing structure foldably connected to the first housing structure and describing an operating method of the electronic device), the electronic device comprising a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position (see, e.g., id., paras. 60 and 61 and Figs. 3A-3D, describing and illustrating an electronic device that includes a foldable housing, a first display, and a second display and describing embodiments in which the foldable housing includes a first housing and a second housing which are connected to each other by at least one connecting member implemented as a hinge; and paras. 62 and 3A, describing and illustrating arrangement of the electronic device such that when unfolded the angle between the first housing and the second housing may be 180 degrees and describing embodiments in which an unfolded state of the electronic device is defined as the angle between the first housing and the second housing equal to or greater than a predetermined angle), wherein data is accessed while the electronic device is in the closed position (see, e.g., id., para. 70 and Fig. 3D, describing and illustrating the electronic device operating in an unfolded state or in a folded state depending on a user’s intention and describing embodiments in which in the folded state the electronic device outputs simpler information, such as notifications, on the second display; and paras. 103, 104, and 107-109 and Fig. 5B, describing and illustrating the electronic device operating in an unfolded state or in a folded state and describing and illustrating embodiments in which in the folded state the electronic device displays an interactive list of connectable external electronic devices on the second display).
A discussion of Jung as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay and Jung and implement a method in which an electronic device comprises a first device housing separated by a hinge from a second device housing with the first device housing being pivotable about the hinge relative to the second device housing from a closed position to an axially displaced open position and in which data is accessed while the electronic device is in the closed position in order to provide information and functionality at a user interface that is useful in the context of different physical modes of a foldable device (see, e.g., Jung, paras. 3-12; and in view of the value of context specific information presentation well known in the art).  
However, Lindsay as modified by Jung is silent regarding the determining whether the at least one image comprises the depiction of the mien expressed by the object occurs while the electronic device is in the closed position.
Falardeau teaches a method (e.g., Falardeau, Abstract, describing a method and system that provide ongoing authentication through processing of data that includes biometric data such as face recognition) wherein determining whether at least one image comprises a depiction of a mien of an object occurs while a user accesses data at an electronic device (see, e.g., id., para. 45, describing embodiments in which authentication processes are event driven such that authentication processes are performed responsive to a trigger or trigger event and describing examples in which a trigger is an attempt to access different protected systems, subsystems, and/or data; para. 47, describing embodiments in which subsequent and/or repeated authentications are in response to a change in condition associated with and/or detected by an accessed device or system as an event trigger such as opening a new window of an application or display; para. 46, 59, 79, 80, and 84, describing embodiments in which an authentication system is configured to process received biometric data for face recognition [comprising determining whether an image comprises depiction of a mien of an object in some form] to authenticate and allow access to a user).
A discussion of Falardeau as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Jung, and Falardeau and implement a method in which determining whether at least one image comprises depiction of a mien expressed by an object occurs a user accesses data at an electronic device in a closed position in order to provide more secure ongoing access to systems based on biometric information (see, e.g., Falardeau, paras. 2-6; and in view of the value of trigger- based authentication well known in the art).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Jung.
Lindsay teaches method of Claim 1 as discussed above and further teaches the method, the granting the full operational access to the features, the applications, or the data of the electronic device comprising allowing user interaction with an interactive element of the one or more notifications (see, e.g., Lindsay, para. 59, indicating full access comprises access to all functions and apps of a device).
However, Lindsay is silent regarding the method, the electronic device comprising a first device housing pivotable about a hinge relative to a second device housing between a closed position and an axially displaced open position, comprising allowing user interaction with an interactive element of the one or more notifications while the electronic device is in the closed position.
Jung teaches a method in an electronic device (e.g., Jung, Abstract and para. 1, describing an electronic device including a foldable housing including a first housing structure and a second housing structure foldably connected to the first housing structure and describing an operating method of the electronic device), the electronic device comprising a first device housing pivotable about a hinge relative to a second device housing between a closed position and an axially displaced open position (see, e.g., id., paras. 60 and 61 and Figs. 3A-3D, describing and illustrating an electronic device that includes a foldable housing, a first display, and a second display and describing embodiments in which the foldable housing includes a first housing and a second housing which are connected to each other by at least one connecting member implemented as a hinge; and paras. 62 and 3A, describing and illustrating arrangement of the electronic device such that when unfolded the angle between the first housing and the second housing may be 180 degrees and describing embodiments in which an unfolded state of the electronic device is defined as the angle between the first housing and the second housing equal to or greater than a predetermined angle), comprising allowing user interaction with an interactive element of one or more notifications while the electronic device is in the closed position (see, e.g., id., para. 70 and Fig. 3D, describing and illustrating the electronic device operating in an unfolded state or in a folded state depending on a user’s intention and describing embodiments in which in the folded state the electronic device outputs simpler information, such as notifications, on the second display; and paras. 103, 104, and 107-109 and Fig. 5B, describing and illustrating the electronic device operating in an unfolded state or in a folded state and describing and illustrating embodiments in which in the folded state the electronic device displays an interactive list of connectable external electronic devices on the second display).
A discussion of Jung as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay and Jung and implement a method in which an electronic device comprises a first device housing pivotable about a hinge relative to a second device housing between a closed position and an axially displaced open position and in which user interaction with an interactive element of one or more notifications is allowed while the electronic device is in the closed position in order to provide useful information and functionality at a user interface in the context of different physical modes of a foldable device (see, e.g., Jung, paras. 3-12; and in view of the value of context specific information presentation well known in the art).  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Kim et al., U.S. Patent Application 2018/0367656 A1 (published Dec. 20, 2018) (hereinafter “Kim”).
Regarding Claim 16, Lindsay teaches a method corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.  Lindsay further teaches the method further comprising: when the at least one image sufficiently corresponds to the one or more predefined reference images and the one or more images comprise the depiction of a first predefined mien expressed by the object, selecting, by the one or more processors, a first interactive application; or when the at least one image sufficiently corresponds to the one or more predefined reference images and the one or more images comprise the depiction of a second predefined mien expressed by the object, selecting, by the one or more processors, a second interactive application (see, e.g., Lindsay, para. 91, describing personal rules as allowing for user selection of additional cues through the facial recognition system that allow the user to control when the security system provides types of access to an asset and other options; paras. 123-125 and Fig. 11, describing and illustrating the administrative interface for a security management system for defining security rules for a secure electronic account for types of access to a selected asset and illustrating a user interface element for selecting a particular asset; para. 141, indicating different levels of access other than full access that represent scenarios that may be of concern to the user; para. 59, describing embodiments in which personal rules allow one of several security states of a phone to be selected based on facial expressions or a series of facial expressions and describing security states including normal full access, full access with security requirements, and other cases with access to only certain apps and functions with prohibited apps invisible, locked, or with feigned failure; and para. 64, describing embodiments in which protected assets include electronic accounts and digital assets such as a bank account, a credit card account, or a brokerage account, an online e-commerce platform such as eBay, payment tools such as PayPal, social media tools such as WeChat; virtually any app or website requiring some level of user authentication, tools for storing documents and files such as iCloud, Google Drive, and DropBox, and email accounts in general or access to email systems on electronic devices.  Under such arrangements as described, configuration of different personal rules for different assets such as apps, platforms, websites, or other device tools can be viewed as associated with expression recognition that involves selection of applications at least in the sense of providing access to particular applications).
However, Lindsay does not explicitly teach selecting a first interactive application portal and making active the first interactive application portal of a first predefined application on a display of the electronic device in relationship to the first predefined mien and selecting a second interactive application portal and making active the second interactive application portal of a second predefined application on the display of the electronic device in relationship to the second predefined mien.
Kim teaches a method (e.g., Kim, Abstract, describing a method for controlling a mobile terminal), the method comprising: when at least one image sufficiently corresponds to one or more predefined reference images and the one or more images comprise the depiction of a first predefined mien expressed by an object, selecting a first interactive application portal and making active the first interactive application portal of a first predefined application on a display of an electronic device; or when the at least one image sufficiently corresponds to the one or more predefined reference images and the one or more images comprise the depiction of a second predefined mien expressed by the object, selecting a second interactive application portal and making active the second interactive application portal of a second predefined application on the display of the electronic device (see, e.g., id., para. 207 and Figs. 7A and 7B, describing and illustrating embodiments in which a face quick app setting menu allows executions of different applications to be mapped with a user’s various registered facial expressions and describing an example in which, during a facial recognition, an execution of a first application is mapped with a winking expression and an execution of a second application is mapped with a blinking expression; and paras. 208-210 and Fig. 7C, describing embodiments in which various operations such activating a specific configuration of the mobile terminal or executing an application may be mapped with a specific facial expression, describing embodiments in which, if a preset facial expression is sensed during or after a user’s face recognition, a controller controls a lock screen corresponding to a lock state to be converted into an execution screen of an application mapped with the sensed facial expression, and describing and illustrating an example in which, when a face recognition is successful and a preset facial expression is sensed, a lock screen is immediately converted into an execution screen of an application mapped with a preset facial expression such as a specific shopping mall web page screen).
Kim is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of facial expression recognition and with teachings directed toward authentication.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay and Kim and implement a method in which, when at least one image sufficiently corresponds to one or more predefined reference images and the one or more images comprise the depiction of a first predefined mien expressed by an object, a first interactive application portal is selected and the first interactive application portal of a first predefined application is made active on a display of an electronic device, or, when the at least one image sufficiently corresponds to the one or more predefined reference images and the one or more images comprise the depiction of a second predefined mien expressed by the object, a second interactive application portal is selected and the second interactive application portal of a second predefined application is made active on the display of the electronic device in order to allow a user to more conveniently access a desired application interface (see, e.g., Kim, paras. 3-9; and in view of the value of gesture-based selection well known in the art).  
Regarding Claim 19, Lindsay as modified by Kim teaches the method of Claim 19, wherein the first predefined application and the second predefined application each contain private information, further comprising allowing access to at least a third interactive application portal of a third predefined application that does not employ the private information when the limited operational access to the features, applications, or data of the electronic device is granted (see, e.g., Lindsay, paras. 29, 39, 40, 59, 63, 70, 71, 84, and 105, describing private rules for granting different levels of access [indicating rules directed to privacy in some form]; paras. 15, 20, 21, 40, 58, and 91, describing types of access including limited access, deceptive access, and feigned access; para. 20, describing embodiments in which limited access for financial accounts comprises preventing a user from seeing how much is in the account or preventing certain transactions [representing an application containing private information] and describing embodiments in which limited access restricts the use of websites; para. 59, describing a limited access in which access is only provided to certain apps and functions and prohibited apps are invisible, locked, or respond with feigned failure or automatic closure [indicating accessible apps that do not have private information in addition to limited apps]; para. 60, describing an embodiment in which providing only feigned or limited access to a phone includes preventing opening of a bank app with an account closed error; and para. 145, describing examples in which certain apps of a phone are limited or feigned apps are provided that do not work but bring up a screen similar to a functioning app).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Kim and in further view of Chakra et al., U.S. Patent Application 2020/0162895 A1 (published May 21, 2020) (hereinafter “Chakra”).
Regarding Claim 17, Lindsay as modified by Kim teaches the method of Claim 16 as discussed above but is silent regarding the method further comprising presenting a plurality of user actuation targets representing a plurality of interactive application portals on the display while precluding access to the plurality of interactive application portals when the limited operational access to the features, applications, or data of the electronic device is granted.
Chakra teaches a method (see, e.g., Chakra, Abstract, describing a dynamic lockout technique for mobile computing devices) comprising presenting a plurality of user actuation targets representing a plurality of interactive application portals on a display while precluding access to a plurality of interactive application portals when a limited operational access to features, applications, or data of an electronic device is granted (see, e.g., id., para. 41 and Fig. 3, describing and illustrating dynamic lockout logic that operates to modify lockout restrictions based on an identity of a user of user device and describing scenarios in which an owner and/or authorized user of a user device may have minimal lockout restrictions while the user device is in their use while lending the user device to another user may involve increased lockout restrictions; para. 43, describing the dynamic lockout logic as identifying privileges that are associated with the user utilizing the verified identity of the user and determining whether the identified privileges correspond to current lockout restrictions and describing an example in which the dynamic lockout logic determines that an owner or authorized user of the user device is the current user and implements a less restive, less aggressive lockout policy that permits the display of notifications and previews of messages such as text messages, emails, voicemails, etc. on the lock screen while in lockout mode [representing actuation targets at least in the sense of selective viewing or previewing of ongoing communication items]; paras. 3, 31, 32, and 43, indicating lockout modes comprising display of a lock screen in contrast to an active mode allowing full access to operating system and application functionality of a device; and paras. 17, 25, and 42, describing embodiments comprising biometric identification including facial recognition to verify the identity of a user).
Chakra is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of allowing levels of access to user interface features based on authentication and with teachings directed toward facial recognition.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Kim, and Chakra and implement a method in which a plurality of user actuation targets representing a plurality of interactive application portals is presented on a display while access to a plurality of interactive application portals is precluded when a limited operational access to features, applications, or data of an electronic device is granted in order to provide more convenient and secure access to user interface information based on user identities (see, e.g., Chakra, paras. 2, 11-14, 37, 41, 43, 46, and 3-9; and in view of the value of automation and identity-based access well known in the art).  
Regarding Claim 18, Lindsay as modified by Kim and as further modified by Chakra teaches the method of Claim 17, wherein the first interactive application portal is represented in the plurality of user actuation targets (see, e.g., Chakra, para. 43, describing an example in which the dynamic lockout logic determines that an owner or authorized user of the user device is the current user and implements a less restive, less aggressive lockout policy that permits the display of notifications and previews of messages such as text messages, emails, voicemails, etc. on the lock screen while in lockout mode [representing actuation targets corresponding to interactive application portals at least in the sense of communication items corresponding to communication applications]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Kim and in further view of Tyler, William M., U.S. Patent Application 2018/0335920 A1 (published Nov. 22, 2018) (hereinafter “Tyler”).
Lindsay as modified by Kim teaches the method of Claim 19 as discussed above but is silent regarding the method wherein the third predefined application is a calculator application.
Tyler teaches a method (see, e.g., Tyler, Abstract and para. 8, describing a method performed at an electronic device in which notifications are received while the device is in a screen-off state and in which the device transitions to a screen-on state and displays the notifications on a wake screen user interface) wherein an accessible predefined application is a calculator application when limited operational access to features, applications, or data of an electronic device is granted (see, e.g., id., paras. 11 and 79, describing embodiments in which mini-application-object user interfaces are accessible from a wake screen user interface without launching corresponding applications and describing embodiment in which mini application modules include calculator mini application).
Tyler is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of allowing levels of access to user interface features.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lindsay, Kim, and Tyler and implement a method in which an accessible predefined application is a calculator application when limited operational access to features, applications, or data of an electronic device is granted in order to provide more convenient access to certain user interface features (see, e.g., Tyler, paras. 3, 4, and 11; and in view of the value of utility access known in the art).  

Response to Arguments
Applicant’s arguments filed July 6, 2022, have been fully considered but are to some extent moot in view of the new grounds of rejection.  To the extent the arguments still apply given the new grounds of rejection, they are not persuasive as discussed below.  Note that various amended limitations are rendered obvious over newly added references Ent, Jung, Sharifi, Falardeau, Kim, Chakra, and Tyler.
Applicants argue on pages 14-17 of the Amendment (pages 2-5 of the Remarks) that Lindsay fails to anticipate limitations including “the limited operational access allowing access to one or more notifications generated by one or more predefined applications operating on the one or more processors and precluding access to interactive application portals of the one or more predefined applications operating on the one or more processors,” arguing that the cited portions of Lindsay involve arrangements in which “interaction with the applications is indeed permitted” as deceptive or feigned access “requires interaction with the application.”  These arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and attempt to improperly read limitations of the specification into the claims.  Applicant argues that the present language at issues requires preventing all interaction with an application, asserting that the feigned failure of Lindsay permits interaction with an application and so is inconsistent with the claim language.  This finding is not supported by the face of the limitation “precluding access to interactive application portals” even in view of the original disclosure stressed by Applicant in its arguments.  A broadest reasonable interpretation of “precluding access to interactive application portals” includes precluding or preventing access to interactive application portals in various ways, including preventing access to particular screens, views, or interfaces within an application interface that would otherwise be accessible to a user.  The present claim language does include precluding all access to an application as suggested by Applicant, particularly as interacting with a notification generated by an application as described by Applicant can be viewed as accessing the application in some form, but instead recites “precluding access to interactive application portals” without any further limitations regarding what constitutes a portal of an application.  This language does not require that no screens or other interactive display information related to an application may be presented as asserted by Applicant in its challenge of Lindsay.  Precluding any meaningful access to certain interactive application portals as taught by Lindsay can be viewed as comprising precluding access to interactive application portals as claimed.  This analysis is further supported by the apparent inclusion of a single application having multiple interactive application portals (suggestive of multiple screens) within the scope of the claims, as Claim 1 refers to “access to interactive application portals of the one or more predefined applications operating,” which includes one application in the alternative.
Further, contrary to Applicant’s arguments, a feigned failure of an application need not involve any interaction with a screen of an application as one of ordinary skill in the art would understand that a feigned failure of an application could include a failure to launch, such as indicated by a failure message.  This interpretation is consistent with the disclosure of Lindsay, which describes that “access may only be provided to certain apps and functions, and prohibited apps may be invisible, locked, or respond with feigned failure or automatic closure, as if beset with a bug or out of memory condition” (Lindsay, para. 59), suggesting contemplation of responding on initial access or launch.  While some embodiments taught by Lindsay may involve interaction with display features of an application, one of ordinary skill in the art would understand the teachings of Lindsay to include failure embodiments that involve no interaction with an open or launched interactive application portal or screen.
It is important to note that the graphical illustrations provided by Applicant on pages 15 and 16 of the Amendment are not part of Applicant’s original disclosure, although portions of Applicant’s original drawings are used.  All the labels provided in the graphical illustrations, used to support a certain interpretation of the claim language at issue, are not found in the original images.  And although additional limitations, not included in the instant claims, that limit the meaning of an interactive application portal or require precluding access to certain types of information of an application may be supported by Applicant’s original disclosure, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation and a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment (see MPEP § 2111.01).  Note also that Applicant’s graphical illustrations provided in the arguments include disclosure that is not supported by Applicant’s original disclosure, related to the rejections of Claims 10-15 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Jeon et al., U.S. Patent Application 2016/0334943 A1 (published Nov. 17, 2016), teaching a user interface in which a notification window is expanded in response to a long tap; and Ford et al., U.S. Patent Application 2017/0041296 A1 (published Feb. 9, 2017), teaching methods including dynamic access authorization.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
11/5/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174